Citation Nr: 0307951	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  98-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to April 
1961.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the above claim.

This claim was previously before the Board in June 2000, at 
which time it was remanded for additional evidentiary 
development.  The requested development has been accomplished 
to the extent necessary.


FINDINGS OF FACT

1.  In December 1974, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  

2.  None of the evidence received since December 1974 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 1974 RO decision that denied the veteran's 
petition to reopen his claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200 (2002).  

2.  New and material evidence has not been received, and the 
claim for service connection for a psychiatric disorder may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the criteria for establishing 
service connection for a psychiatric disorder and the laws 
and regulations pertaining to new and material evidence by 
means of the discussions in the June 1997 rating decision, 
July 1998 statement of the case (SOC), September 2002 
Supplemental Statement of the Case, as well as in several 
letters from the RO.  Therefore, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed.  VA also informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf by 
letter dated January 29, 2003. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records, VA treatment records, and Social Security 
Administration (SSA) records.  There is no indication of any 
relevant records that the RO failed to obtain.  In fact in an 
October 2002 report of contact, the veteran reported that he 
had no further evidence to submit in support of his claim.  
The veteran was also afforded a VA examination in 1997.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


II.  Factual Background

In August 1965, the veteran filed his original compensation 
claim for a psychiatric disorder.  

The service medical records reflect that a diagnosis of 
depressive reaction, not existing prior to service, was made 
in March 1961, following which the veteran was admitted for 
hospitalization.  Naval hospital records dated later in March 
1961 reflect that the veteran complained of marital 
difficulties, debts and pain in the right lower abdomen.  
Initially, a diagnosis of depressive reaction with possible 
suicide attempt was made.  However, after a period of 
observation, testing and treatment, a panel of staff 
psychiatrists reviewed the veteran's case and the diagnosis 
was revised to emotional instability reaction, existing prior 
to service.  In April 1961, a board of medical survey 
determined that the veteran suffered from a personality 
disorder of an emotionally unstable type, which rendered him 
unsuitable for further service.  It was determined that he 
did not suffer from a disability resulting from an incident 
of service or aggravated by service.

Upon VA hospitalizations in 1965 and 1966, the veteran was 
diagnosed as having, in pertinent part, a passive aggressive 
personality, passive dependent type.

In a December 1965 rating action, entitlement to service 
connection for a nervous condition was denied.  The RO 
reasoned that the veteran had a personality disorder, which 
was a constitutional or developmental abnormality, and was a 
not a disability under the law.  The veteran appealed that 
decision and the Board denied it in September 1966.  

In December 1971, the veteran filed to reopen the claim.  In 
February 1972, he was informed by the RO that the claim could 
not be reopened without the submission of new and material 
evidence.  

In November 1974, the veteran again attempted to reopen the 
claim.  He submitted November 1974 statements from a 
psychiatrist and secretary from a private mental health 
center, stating that he was being treated for alcoholism.  In 
December 1974, the RO determined that new and material 
evidence was not submitted to reopen the claim.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated December 12, 1974.  He submitted a notice of 
disagreement in May 1975, and the RO issued a Statement of 
the Case on May 23, 1975.  The veteran did not submit a 
substantive appeal.

In October 1996, the veteran again filed to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder.  VA medical records dated from June 1996 were 
requested, but included no indication of psychiatric 
treatment.  

Records from SSA show that the veteran was entitled to 
benefits effective from May 1996, based on a finding that he 
became disabled in November 1995.  The records reflected that 
the veteran had a history of major depression, treated with 
anti-depressant medication, and that his symptoms had not 
improved.

A VA examination for mental disorders was conducted in March 
1997.  The history indicated that the veteran had done fairly 
well until 1995, when he was involved in a violent episode 
while employed at a correctional facility.  An impression of 
chronic major depression, moderate, without psychotic 
features, was made.  The veteran was also afforded a VA 
general medical examination in March 1997, at which time he 
was diagnosed as having an affective disorder.

In a June 1997 rating action, the RO determined that new and 
material evidence was not submitted to reopen the claim.  
That decision was appealed.  

In February 1998, VA medical records dated in 1996 and 1997 
were added to the file.  These records show that the veteran 
was treated for conditions including PTSD, major depression, 
and insomnia, but do not reflect that any of these disorders 
were linked to service.  The veteran gave a history of 
depression and insomnia for two years since an incident when 
he was employed as a correctional officer.

Records from SSA were added to the file in November 2000 and 
reflect that the veteran was determined to be disabled from 
November 1995 due to a primary diagnosis of chronic heart 
disease with angina and a secondary diagnosis of affective 
disorder.  The records show that the veteran's psychiatric 
problems started in late 1995, at which time he complained of 
depression and problems at work.  Diagnoses of major 
depression, single episode and adjustment disorder with 
depressed mood were made at that time.  An evaluation dated 
in 1997 indicated that before the depression started in 1995, 
the veteran had no prior history of psychiatric illness or 
any other episodes with depression.  A diagnosis of 
continuous major depression was made at that time.   


III.  Pertinent Law and Regulations

New and Material

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The amendment is not applicable to 
the veteran's claim, as he filed his claim to reopen in 
October 1996.  

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 


IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for a psychiatric disorder.  

In a December 1974 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran was advised of this decision and did not perfect 
an appeal.  The December 1974 RO determination represents the 
most recent final decision regarding this claim.  See 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  Accordingly, the Board 
must review the evidence submitted since the December 1974 
decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical inquiry 
of whether the veteran's has an acquired psychiatric disorder 
that was incurred in or aggravated during service.

Having reviewed the record, the Board is unable to identify 
any evidence, which is both new and material to the claim on 
appeal.  Since the 1974 rating action, new evidence has been 
received for the record.  This evidence consists of: (1) SSA 
records dated from 1994 to 1997; (2) VA medical records dated 
from 1996 to 1998; and (3) a VA medical examination reports 
dated in March 1997. 

The veteran has provided evidence showing that he now suffers 
from an acquired psychiatric disorder, as opposed to a 
personality disorder.  However, none of the evidence received 
since the December 1974 rating action reflects that the 
current psychiatric disorder, diagnosed as major depression 
and adjustment disorder, had its onset in service or was 
aggravated during service, or that a psychosis was manifest 
within in the first post-service year.  Although the evidence 
submitted since 1974 documents the veteran's post-service 
psychiatric treatment, no clinical evidence, either VA or 
private, has established or even suggested that this 
condition had its onset in service or is etiologically 
related to the personality disorder which was diagnosed 
during service. 

The SSA and VA medical records dated from 1994 to 1998 are 
new to the record, but are not material to the question of 
whether the veteran's psychiatric disorder was incurred or 
aggravated in service.  In Morton v. Principi, 3 Vet. App. 
508, 509 (1992), the United States Court of Appeals for 
Veterans Claims (Court)  held that medical records describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.  Moreover, those records linked the veteran's 
currently diagnosed psychiatric disorder not to service, but 
to his post-service employment in a corrections facility, 
specifically to an incident that occurred there in 1995.  

With regard to the VA examinations, although major depression 
was diagnosed at that time, again the veteran's psychiatric 
problems were linked to a post-service incident in 1995 
occurring during the course of his employment at a 
corrections facility.  There was not even a suggestion that 
the disorder was related to service.  Accordingly, the Board 
is of the opinion that this evidence is new, but not 
material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The veteran asserts that his psychiatric disorder was either 
incurred or aggravated during service, and that it has 
continued from service until the present time. However, the 
evidence added to the record since December 1974 contains no 
medical evidence or opinion, which supports the veteran's 
contentions.  While he may sincerely believe that such a 
relationship exists, laypersons are not considered competent 
to offer medical opinions, and testimony to that effect does 
not provide a basis upon which to reopen a claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Routen, Espiritu, supra.

Accordingly, the Board finds that the evidence received 
subsequent to December 1974 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

